48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
FARMERS SAVINGS BANK, Appellant,v.TWIN RIVER FARMS, INC.;  Duane Schellhorn;  Nina Schellhorn,Appellees.
No. 94-3363.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 17, 1995.Filed:  March 6, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Farmers Savings Bank appeals from the order of the District Court1 affirming the order of the Bankruptcy Court2 denying the Bank's claim for proceeds arising from the sale of sealed corn for the 1986 crop year.  This claim was asserted after all payments had been made pursuant to the debtors' confirmed Chapter 12 plans and after the Trustee had recommended that the debtors be granted a full discharge.  Both the District Court and the Bankruptcy Court rejected the Bank's argument that as the result of a pre-petition assignment from the debtors it owned the proceeds from the sale of the sealed corn rather than merely having a security interest therein, and therefore that its claim to the proceeds survived the bankruptcies of the debtors.  The Bankruptcy Court found that the Bank's interest in these proceeds had been treated in the prior proceedings in the debtors' Chapter 12 cases and that the matter was res judicata, precluding the Bank from relitigating its claim.  As previously noted, the District Court affirmed.


2
Seeking reversal, the Bank essentially reiterates the arguments it made unsuccessfully in the lower courts.  Having heard oral argument and having considered the briefs and record, we conclude that the District Court was correct in its affirmance of the Bankruptcy Court's decision.  As no error of law appears, and as an opinion would lack precedential value, we affirm the order of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Edward J. McManus, Senior United States District Judge for the Northern District of Iowa


2
 The Honorable Paul J. Kilburg, United States Bankruptcy Judge for the Northern District of Iowa